NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               CHERYL L. SWANSON,
                 Claimant-Appellant,

                           v.

                 SLOAN D. GIBSON,
        Acting Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7042
                ______________________

     Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-265, Judge Margaret C. Bart-
ley.
                 ______________________

                Decided: June 11, 2014
                ______________________

   CHERYL L. SWANSON, of Lucasville, Ohio, pro se.

    NATHANAEL B. YALE, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Assistant
Attorney General, ROBERT E. KIRSCHMAN, JR., Acting
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were Y. KEN LEE, Assistant Deputy
2                                        SWANSON   v. GIBSON



General Counsel, and CHRISTINA L. GREGG, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

    Before PROST, ∗ Chief Judge, TARANTO and CHEN, Circuit
                            Judges.
PER CURIAM.
    Cheryl L. Swanson seeks review of a decision of the
U.S. Court of Appeals for Veterans Claims (“Veterans
Court”) finding no clear error in the Board of Veterans’
Appeals (“Board”) decision denying Ms. Swanson’s claims
for: (1) service connection for a cervical spine condition,
residuals of a head injury, and a mitral valve prolapse;
and (2) benefits for residuals of a hysterectomy. 1 Because
Ms. Swanson raises no issue within our jurisdiction, we
dismiss her appeal.




      ∗
        Sharon Prost assumed the position of Chief Judge
on May 31, 2014.
    1   Ms. Swanson filed a motion requesting oral argu-
ment in this case on June 4, 2014. However, as noted in
our Guide for Pro Se Petitioners and Appellants, oral
argument is rarely needed in pro se cases. See Guide for
Pro      Se      Petitioners    (Feb.      11,       2014),
http://www.cafc.uscourts.gov/images/stories/rules-of-
practice/pro_se_updated_2-11-2014.pdf. After reviewing
Ms. Swanson’s case, we conclude that oral argument
would not assist the court in deciding this appeal and,
therefore, we deny the motion. Ms. Swanson also filed a
motion to supplement the record on June 4, 2014. We
grant this motion, and we have considered all of Ms.
Swanson’s submitted supplemental documents.
SWANSON   v. GIBSON                                      3



                      BACKGROUND
    Ms. Swanson served on active duty in the U.S. Air
Force from June 1973 to February 1975, and in the U.S.
Navy from March 1977 to March 1979. Her service
treatment records reflect psychiatric and gynecological
problems, but no heart, neck, or upper spine problems.
    Ms. Swanson claims that she suffered a neck injury, a
head injury, and a traumatic brain injury in a car acci-
dent while she was serving in the Air Force. However,
there is no indication of the accident or of any resulting
injuries in her service records. 2 A medical examiner
concluded that Ms. Swanson’s cervical spine condition had
a “clear onset” in 2002, twenty-three years after she left
the military and after she was injured at a Boy Scout
camp. Similarly, her medical records only indicate symp-
toms of a head injury after she was injured at the Boy
Scout Camp.
    Next, Ms. Swanson claims that she suffers from mi-
tral valve prolapse. However, both her service treatment
records and later medical records show no complaints,
treatments, or positive test results for this problem. 3
    Because Ms. Swanson did not present any medical ev-
idence connecting these conditions to her military service,
the Veterans Court affirmed the Board’s denial of Ms.
Swanson’s cervical spine condition, head injury, and
mitral valve prolapse claims.




   2   There is also no indication of the accident or of
any resulting injuries in the additional medical records
that Ms. Swanson submitted to the court on June 4, 2014.
    3  Again, there is no mention of this condition in the
medical records that Ms. Swanson submitted on June 4,
2014.
4                                         SWANSON   v. GIBSON



    Ms. Swanson underwent a hysterectomy in October
2006, and the Veterans Court granted a service connec-
tion for this procedure. She currently has a fifty percent
evaluation, and she is also receiving special monthly
compensation for loss of a creative organ. Ms. Swanson
now seeks benefits for residuals from that surgery prem-
ised upon the medical treatment she received. The Veter-
ans Court affirmed the Board’s denial of Ms. Swanson’s
surgical residual claim because the surgery was not
performed in an approved facility.
    Ms. Swanson then appealed to this court seeking to
invoke our jurisdiction under 38 U.S.C. § 7292.
                        DISCUSSION
    We have limited jurisdiction to review appeals from
the Veterans Court. While we review challenges to the
validity of statutes or regulations as well as constitutional
issues, we lack jurisdiction to review challenges to factual
determinations. See 38 U.S.C. § 7292. And if we deter-
mine that we lack jurisdiction over all claims, we are
forced to dismiss an appeal.
    In Ms. Swanson’s informal brief in support of her ap-
peal, she alleges that the Veterans Court decided a consti-
tutional issue, over which we would have jurisdiction
under 38 U.S.C. § 7292(c). She then alleges that her due
process rights were violated because she was a victim of
sexual discrimination, but she does not explain why she
believes she has experienced discrimination. Instead, Ms.
Swanson submitted a letter, dated October 9, 2009, from a
licensed psychologist which states that Ms. Swanson
“reports a history of sexual trauma in the military.” She
also cites Davis v. Passman, 442 U.S. 228 (1979), a case
that addressed discrimination in the workplace on the
basis of sex and the Fifth Amendment. This statement,
even when considered along with the psychologist’s letter,
does not support Ms. Swanson’s contention that her
constitutional rights were violated by the Veterans
SWANSON   v. GIBSON                                      5



Court’s affirmance of the Board’s decision. Therefore, she
has not raised a genuine constitutional issue that could
provide a basis for our jurisdiction.
     Ms. Swanson also argues that the Veterans Court
failed to decide an issue correctly, but she does not sup-
port this allegation with anything more than the phrase
“controversies to which the United States shall be a part”
followed by citations to two Supreme Court cases address-
ing the scope of the judicial power under Article III. Ms.
Swanson has offered no explanation as to why these
Supreme Court cases are applicable to her appeal. There-
fore, Ms. Swanson has also not raised any issue concern-
ing the validity or interpretation of any statute,
regulation, or rule of law relied upon by the Veterans
Court that could provide a basis for our jurisdiction.
    Finally, Ms. Swanson questions the inclusion in her
claims file of an article from the Portsmouth Daily Times,
dated March 20, 2007, that discusses a lawsuit she filed
against the Boy Scouts as a result of an alleged head
injury she suffered while at a Boy Scout camp ground. At
the time the article was submitted, Ms. Swanson was
represented by Disabled American Veterans (“DAV”), and
she signed a form which authorized DAV to act on her
behalf with regard to claims for benefits. Evidence indi-
cates that DAV submitted the Portsmouth Daily Times
article to be included in her file. In any event, on appeal
Ms. Swanson has not alleged nor is there any indication
that including this article in the file resulted in any
prejudice. Therefore, Ms. Swanson has not raised any
additional arguments that grant our court jurisdiction
over her appeal.
                       CONCLUSION
    For the foregoing reasons, we conclude that Ms.
Swanson has failed to raise any issue that could provide a
basis for our jurisdiction. Therefore, we dismiss this
appeal.
6                                          SWANSON   v. GIBSON



                      DISMISSED
                          COSTS
    Each party shall bear its own costs.